Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 46} I concur with the majority opinion except with respect to the June 5, 1999, to November 19,1999 time period. My review of the record does not reveal any inadequacy in Yates’s search for comparably paying work during that period.
{¶ 47} Admittedly, this determination is a close call. Yates’s decision to move to rural Kentucky undeniably hampered her efforts to find a comparably paying job. However, she found a full-time job that pays well for the area and continued searching for a better-paying job. Further, the Ohio’s workers’ compensation system was not designed to prevent workers eligible for compensation from *149moving within or without Ohio. Such a restriction would infringe on the constitutional right to travel.
Larrimer & Larrimer and Terrence W. Larrimer, for appellant.
Vorys, Sater, Seymour & Pease, L.L.P., Elizabeth T. Smith and Randall W. Mikes, for appellee Abbott Laboratories, Inc.
Betty D. Montgomery, Attorney General, and Cheryl J. Nester, Assistant Attorney General, for appellee Industrial Commission of Ohio.
{¶ 48} I conclude that Yates’s effort to find a comparably paying job was adequate during the June 5, 1999, to November 19, 1999 time period, given her full-time employment status and the limited job market. Accordingly, I concur in part and dissent in part.
Douglas, J., concurs in the foregoing opinion.